Title: From John Adams to Hezekiah Niles, 13 February 1818
From: Adams, John
To: Niles, Hezekiah



Mr Niles,
Quincy February 13th. 1818

grand Adams
The American Revolution was not a trifling nor a common Event. It’s Effects and Consequences have already been Awful over a great Part of the whole Globe. And when and Where are they to cease?
But what do We mean by the American Revolution? Do We mean the American War? The Revolution was effected before the War commenced. The Revolution was in the Minds and Hearts of the People. A Change in their Religious Sentiments of their Duties and Obligations. While the King, and all in Authority under him, were believed to govern, in Justice and Mercy according to the Laws and Constitutions derived to them from the God of Nature, and transmitted to them by their Ancestors— they thought themselves bound to pray for the King and Queen and all the Royal Family, and all the Authority under them, as Ministers ordained of God for their good. But when they Saw those Powers renouncing all the Principles of Authority, and bent up on the destruction of all the Securities of their Lives, Liberties and Properties, they thought it their Duty to pray for the Continental Congress and all the thirteen State Congresses, &c.
There might be, and there were others, who thought less about Religion and Conscience, but had certain habitual Sentiments of Allegiance And Loyalty derived from their Education; but believing Allegiance and Protection to be reciprocal, when Protection was withdrawn, they thought Allegiance was dissolved
Another Alteration was common to all. The People of America had been educated in an habitual Affection for England as their Mother-Country; and while they Thought her a kind and tender Mother Parent, (erroneously enough, however, for She never was Such a Mother,) no Affection could be more Sincere. But when they found her a cruel Beldam willing, like Lady Macbeth, to “dash their Brains out,” it is no Wonder if their fillial Affections ceased and were changed into Indignation and horror.
This radical Change in the Principles, Opinions Sentiments and Affection of the People, was the real American Revolution.
By what means, this great and important Alteration in the religious, Moral, political and Social Character of the People of thirteen Colonies, all distinct, unconnected and independent of each other, was begun, pursued and accomplished, it is surely interesting to Humanity to investigate, and perpetuate to Posterity.
To this End it is greatly to be desired that Young Gentlemen of Letters in all the States, especially in the thirteen Original States, would undertake the laborious, but certainly interesting and amusing Task, of Searching and collecting all the Records, Pamphlets, Newspapers and even hand Bills, which in any Way contributed to change the Temper and Views of The People and compose them into an independent Nation.
The Colonies had grown up under Constitutions of Government, So different, there was so great a Variety of Religions, they were composed of So many different Nations, their Customs, Manners and Habits had So little resemblance, and their Intercourse had been so rare and their Knowledge of each other So imperfect, that to unite them in the Same Principles in Theory and the Same System of Action was certainly a very difficult Enterprize. The compleat Accomplishment of it, in So Short a time and by Such Simple means, was perhaps a Singular Example in the History of Mankind. Thirteen Clocks were made to Strike together; a perfection of Mechanism which no Artist had ever before effected.
In this Research, the Glorioroles of Individual Gentlemen and of Separate States is of little Consequence. The Means and the Measures are the proper Objects of Investigation. These may be of Use to Posterity, not only in this Nation, but in South America, and all other Countries. They may teach Mankind that Revolutions are no Trifles; that they ought never to be undertaken rashly; nor without deliberate Consideration and Sober Reflection; nor without a Solid, immutable, eternal foundation of Justice and Humanity; nor without a People possesed of Intelligenc, Fortitude and Integrity Sufficient to carry them with Steadiness, Patience, and Perseverance, through all the Vicissitudes of fortune, the fiery Tryals and Melancholly Disasters they may have to encounter.
The Town of Boston early instituted an annual Oration on the fourth of July, in commemoration of the Principles and Feelings which contributed to produce the Revolution. Many of those Orations I have heard, and all that I could obtain I have read. Much Ingenuity and Eloquence appears upon every Subject, except those Principles and Felings. That of my honest and amiable Neighbour, Josiah Quincy, appeared to me, the most directly to the purpose of the Institution. Those Principles and Feelings ought to be traced back for Two hundred Years, and Sought in the history of the Country from the first Plantations in America. Nor Should the Principles and Feelings of the English and Scotch towards the Colonies, through that whole Period ever be forgotten. The Perpetual discordance between British Principles and Feelings and those of America, the next year after the Suppression of the French Power in America, came to a crisis, and produced an Explosion.
It was not till After the Annihilation of the French Dominion in America, that any British Ministry had dared to gratify their own Wishes, and the desire of the Nation, by projecting a formal Plan for raising a national Revenue from America by Parliamentary Taxation. The first great manifestation of this design, was by the Order to carry into Strict Executions those Acts of Parliament which were well known by the Appelation of the Acts of Trade, which had lain a dead Letter, unexecuted for half a Century, and Some of them I believe for nearly a whole one.
This produced, in 1760 and 1761, An Awakening and a Revival of American Principles and Feelings, with an Enthusiasm which went on increasing till in 1775 it burst out in open Violence, Hostility and Fury.
The Characters, the most conspicuous, the most ardent and influential, in this Revival, from 1760 to 1766, were;—First and Foremost, before all, and above all, James Otis; Nex to him was Oxenbridge Thatcher; next to him Samuel Adams; next to him John Hancock; then Dr Mayhew, then Dr Cooper and his Brother. Of Mr Hancock’s Life, Character, generous Nature, great and disinterested Sacrifices, and important Services if I had forces, I Should be glad to write a Volume. But this I hope will be done by Some younger and abler hand. Mr Thatcher, because his Name and Merits are less known, must not be wholly omitted. This Gentleman was an eminent Barrister at Law, in as large practice as anyone in Boston. There was not a Citizen of that Town more universally beloved for his Learning, Ingenuity, every domestic & Social Virtue, and Conscientious Conduct in every Relation of Life. His Patriotism was as ardent as his Progenitors had been, ancient and illustrious in this Country. Hutchinson often Said “Thatcher was not born a Plebeian, but he was determined to die one.” In May 1763, I believe, he was chosen by the Town of Boston One of their Representatives in the Legislature, a Colleague with Mr Otis, who had been a Member from May 1761, and he continued to be reelected annually till his Death in 1765, when Mr Samuel Adams was elected to fill his place, on the Absence of Mr Otis, then attending the Congress at New York. Thatcher had long been jealous of the unbounded Ambition of Mr Hutchinson, but when he found him not content with the Office of Lieutenant Governor, the Command of the Castle and its Emoluments, of Judge of Probate for the County of Suffolk, a Seat in his Majesty’s Council in the Legislature, his Brother-in-Law Secretary of State by the Kings Commission, a Brother of that Secretary of State a Judge of the Superiour Court and a Member of Council, now in 1760 and 1761, Soliciting and accepting the Office of Chief Justice of the Superior Court of Judicature, he concluded as Mr. Otis did, and as every other enlightened Friend of his Country did, that he Sought that Office with the determined Purpose of determining all Causes in favour of the Ministry at Saint James’s and their Servile Parliament.
His Indignation against him henceforward, to 1765, when he died, knew no bounds but Truth. I Speak from personal Knowledge and will  For, from 1758 to 1765, I attended every Superiour and  Court in Boston, and recollect not one in which he did not invite me home to Spend several Evenings with him, when he made me converse with him as well as I could on all Subjects of Religion, Morals, Law, Politicks, History, Phylosophy, Belle letters Theology, Mythology, Cosmogeny, Metaphysicks, Lock, Clark, Leibnits, Bolinbroke, Berckley, the Preestablished Harmony of the Universe, the Nature of Matter and Spirit, and the eternal Establishment of Coincidences between their Operations; Fate, foreknowledge, absolute—and we reasoned on Such unfathomable Subjects as high as Milton’s Gentry in Pandemonium; and We undestood them as well as they did, and no better. To such mighty Mysteries he added the News of the day, as the Little Tattle of the Town. But his favourite Subject was Politicks, and the impending threatening System of Parliamentary Taxation and Universal Government over the Colonies. On the Subject he was So anxious and agitated that I have not doubt it occasioned his premature death. From the time when he argued the question of Writts of Assistance to his death, he considered the King, Ministry, Parliament and Nation of Great Britain as determined to now model the Colonies from the Foundation; to annul all their Charters, to constitute them all Royal Governments; to raise a Revenue in America by Parliamentary Taxation; to apply that Revenue to pay the Salaries of Governors, Judges and all other Crown Officers; and after all this, to raise as large a Revenue as they pleased to be applied to National Purposes at the Exchequer in England; and farther to establish Bishops and the whole System of the Church of England, Tythes and all, throughout all British America. This System, he Said, if it was Suffered to prevail would extinguish the Flame of Liberty all over the World; that America would be employed as an Engine to batter down all the miserable remains of Liberty in Great Britain and Ireland, when only any Semblance of it was left in the World. To this System he considered Hutchinson, the Olivers and all their Connections dependants, adherents, Shoelickers—and another Epithet with which I shall not pollute my , to be and entirely devoted. He asserted that they were all engaged, with all the Crown Officers in America and the Understrapors of the Ministry in England, in a deep and treasonable Conspiracy to betray the Liberties of their Country, for their own private personal and family Aggrandisement. His Philippecks against the unprinipled Ambition and Avarice of all of them, but especially of Hutchinson, were unbridled; not only in private, confidential Conversations, but in all Companies and on all Occasions. He gave Hutchinson the Sobriquet of “Summa Polestatis,” and rarely mentioned him but by the Name of “Summa.” His Liberties of Speech were no Secrets to his Enemies. I have Sometimes wondered that they did not throw him over the Barr, as they did Soon afterwards Major Hawley. For they hated him worse than they did James Otis or Samuel Adams, and they feared him more,—because they had no Revenge for a Father’s disappointment of a Seat on the Superiour Bench to impute to him as they did to Otis; and Thatcher’s Character through Life had been So modest, decent, unassuming—his Morals So pure, and his Religion so venerated, that they dared not  attack him. In his Office were educated to the Barr two eminent Characters, the late Judge Lowell and Josiah Quincy, aptly called the Boston Cicero. Mr Thatcher’s frame was Slender, his Constitution delicate. Whether his Physicians overstrained his Vessels with Mercury, when he had the Small Pox by Inoculation at the castle, or whether he was Overplyed by publick Anxieties & Exertions, the Small Pox left him in a Decline from which he never recovered. Not long before his death he Sent for me to commit to my care Some of his Business at the Barr. I asked him Whether he had Seen the Virginia Resolves. “Oh yes.—They are Men! They are noble Spirits! It kills me to think of the Leathargy and Stupidity that prevails here. I long to be out. I will go out. I will go out. I will go into Court, and make a Speech which Shall be read after my death as my dying Testimony against this infernal Tyrany they are bringing upon us.” Seeing the violent Agitation into with it threw him, I changed the subject as Soon as possible, and retired. He had been confined for Some time. Had he been abroad among the People he would have complained So pathetically of the “Lethary and Stupidity that prevailed,” for Town and Country were all Alive; and in August became active enough and Some of the People proceeded to unwarantable Excesses, which were nted by the Patriots than by their Enemies. Mr Thatcher Soon died, deeply lamented by all the Friends of their Country.
Another Gentleman who had great influence in the Commencement of the Revolution, was Doctor Jonathan Mayhew, a descendant of the ancient Governor of Martha’s Vineyard. This Divine had raised a great Reputation, both in Europe and America by the publication of a Volume of Seven Sermons in the Reign of King George the Second, 1748, and by many other Writings, particularly a Sermon in 1750, on the thirtieth of January, On the Subject of Passive Obedience and Non Resistance, in which the Saintship and Martyrdom of King Charles the first are considered, Seasoned with Witt and Satyre, Superior to any in Swift or Franklin. It was read by every Body, celebrated by Friends, and abused by Enemies. During the Reigns of King George the first and King George the Second, the Reigns of the Stewarts, the Two Jameses, and the two Charleses were in general disgrace in England. In America they had always been held in Abhorrence. The Persecutions and Cruelties Suffered by their Ancestors under those Reigns, had been transmitted by History and Tradition, and Mayhew Seemed to be raised up to revive all their Animosity against Tyranny, in Church and State, and at the Same time to destroy their Bigotry, Fanaticism and Inconsistency or David Hume’s plausible, elegant, facinating and fallacious Apology in which he varnished over the Crimes of the Stewarts had not then appeared. To draw the Character of Mayhew would be to transcribe a dozen Volumes. This transcendant by choices threw all the Weight of his great Fame into the Scale of his Country in 1761, and maintained it there with Zeal and Ardour till his death in 1766. In 1763 Appeared the Controversy between him and Mr Apthorp, Mr Caner, Dr. Johnson and Archbishop Secker on the Charter and Conduct of the Society for propagating the Gospels in foreign Parts. To form a Judgment of the debate I beg leave to refer to a Review of the whole, printed at the time, and written by Samuel Adams, though by Some, very absurdly and erroneously ascribed to Mr Apthorp. If I am not mistaken, it will be found a Model of Candour, Sagacity, Impartiality and close correct Reasoning.
If any Gentleman Supposes this Controversy to be nothing to the present purpose, he is grossly mistaken. It Spread an Universal Alarm against the Authority of Parliament. It excited a general and just Apprehension that Bishops and Diocesses and Churches, and Priests and Tythes, were to be imposed upon Us by Parliament. It was known that neither King nor Ministry nor Archbishops could appoint Bishops in America without an Act of Parliament; and if Parliament could Tax Us they could establish the Church of England with all its Creeds, Articles, Tests, Ceremonies and Tythes, and prohibit all other Churches as Conventicles and Sepism Shops.
Nor must Mr Cushing be forgotten. His good sence and Sound Judgment, the Urbanity of his Manners, his universal good Character, his numerous Friends and Connections and his continual intercourse with all Sorts of People, added to his Constant Attachment to the Liberties of his Country, gave him a great and Salutary influence from the beginning in 1760.
Let me recommend these hints to the Consideration of Mr Wirt, whose Life of Mr Henry I have read with great delight. I think, that after mature investigation, he will be convinced that Mr Henry did not “give the first impulse to the Ball of Independence,” And that Otis, Thatcher, Samuel Adams Mayhew, Hancock, Cushing and thousands of others were labouring for Several Years at the Wheel before the Name of Mr Henry was heard beyond the limits of Virginia.
If you print this, I will endeavour to Send You Something concerning Samuel Adams, who was destined to a longer Career, and to Add a more conspicuous and, perhaps, a more important Part than any other Man. But his Life would require a Volume. If you decline printing this Letter I pray to return it as Soon as possible to / Sir, your humble Servant
John Adams